UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ALONZO JOHNSON, Case No. 1:19-cv-619
Plaintiff,
Black, J.
VS. Litkovitz, M.J.
OHIO DEPARTMENT OF REHABILITATION REPORT AND
AND CORRECTION, et al., RECOMMENDATION
Defendants.

Plaintiff has filed a motion for leave to proceed in forma pauperis in connection with a
prisoner civil rights complaint. (Doc. 1). On August 6, 2019, the undersigned issued a Report and
Recommendation, finding that plaintiff is prohibited by § 1915(g) from proceeding in forma
pauperis in this case because at least three prior complaints filed by him while he has been a
prisoner were dismissed with prejudice for failure to state a claim upon which relief may be
granted. (See Doc. 2). It was recommended that plaintiff be ordered to pay the full filing fee
required to commence this action within thirty (30) days. (/d.). By Order issued on October 8,
2019, the Court adopted the Report and Recommendation. (Doc. 3).

Plaintiff then filed a motion which the undersigned construed as a motion for
reconsideration. (Doc. 5). Finding that there was no intervening change of controlling law and
that plaintiff submitted no new evidence nor intervening authority, the undersigned recommended,
on December 10, 2019, that the motion for reconsideration be denied. (Doc. 6). The undersigned
also recommended that plaintiff be ordered to pay the full filing fee required to commence this
action within thirty (30) days. (/d.). By Order issued on January 2, 2020, the Court adopted the
December 10, 2019 Report and Recommendation. (Doc. 7). In its Order, the Court notified
plaintiff that his failure to pay the full $400 filing fee within thirty (30) days of the date of the

Order would result in the dismissal of his action. (/d.).
To date, more than thirty days after the Court’s January 2, 2020 Order, plaintiff has failed
to pay the $400 fee.

“District courts have the inherent power to sua sponte dismiss civil actions for want of
prosecution to manage their own affairs so as to achieve the orderly and expeditious disposition
of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). See also Jourdan v. Jabe, 951
F.2d 108, 109 (6th Cir. 1991). Failure of a party to respond to an order of the court warrants
invocation of the Court’s inherent power. See Fed. R. Civ. P. 41(b). Accordingly, this case
should be dismissed for plaintiff's failure to comply with the Court’s January 2, 2020 Order. Jn
re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

IT IS SO RECOMMENDED.

Date_Z£//8 [LO Eien aA eo

Karen L. Litkovitz
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ALONZO JOHNSON, Case No. 1:19-cv-619
Plaintiff,
Black, J.
Vs. Litkovitz, M.J.

OHIO DEPARTMENT OF REHABILITATION
AND CORRECTION, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
